In a proceeding, brought by five out of seven grantors of a power of attorney, to determine the extent of the lien of the attorney in fact on certain funds in his hands and to compel him to turn over the balance, the attorney in fact appeals from an order denying his application to join representatives of the two grantors of the power of attorney not represented in this proceeding. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.